REAL ESTATE PURCHASE AND SALE AGREEMENT

APARTMENTS AT CANYON RIDGE, LLC,
a Delaware limited liability company, SELLER

and

GRUBB & ELLIS REALTY INVESTORS, LLC,
a Virginia limited liability company, BUYER

1

INDEX TO

REAL ESTATE PURCHASE AND SALE AGREEMENT



1.   Property Included in Sale  



2.   Purchase Price/Remedies  



3.   Title to the Property  



4.   Buyer’s Due Diligence  



5.   Buyer‘s Conditions to Closing  



6.   Seller’s Conditions to Closing  



7.   The Closing  



8.   Representations and Warranties  



9.   Covenants of Seller  



  (a)   Operation of Property  



  (b)   Execution of New Leases and Renewals  



  (c)   Maintenance of Insurance  



  (d)   Enforcement of Existing Leases  



  (f)   Provide Copies of Notices  



  (g)   No Encumbrances or Actions  



  (h)   Service Contracts  



10.   Condition of Property  



11.   Possession  



12.   Miscellaneous  

2

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”), is made as of
the      day of July, 2008 (the “Agreement Date”) by and between APARTMENTS AT
CANYON RIDGE, LLC, a Delaware limited liability company, herein referred to as
“Seller” and GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited liability
company, its permitted successors and/or assigns, collectively herein referred
to as “Buyer.”

R E C I T A L S:

WHEREAS, Seller desires to sell certain improved real property along with
certain related personal and intangible property, and Buyer desires to purchase
said real, personal and intangible property on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
set forth herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer and Seller hereby agree as
follows:

1. Property Included in Sale. Seller hereby agrees to sell and convey to Buyer,
and Buyer hereby agrees to purchase from Seller, the following:

(a) That certain real property commonly known as 3868 Central Pike Road,
Hermitage, Tennessee, and more particularly described in Exhibit A attached
hereto (the “Real Property”);

(b) Seller’s interest in all rights, privileges and easements appurtenant to the
Real Property, including, without limitation, all minerals, oil, gas and other
hydrocarbon substances as well as all development rights, air rights, water,
water rights (and water stock, if any) relating to the Real Property and any
easements, rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of the Real Property;

(c) Seller’s interest in all improvements and fixtures located on the Real
Property, including all buildings and structures presently located on the Real
Property, all apparatus, equipment and appliances used in connection with the
operation or occupancy of the Real Property, such as heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, garbage disposal, recreation or other services on
the Real Property (all of which are collectively referred to as the
“Improvements”);

(d) Seller’s interest in any tangible or intangible personal property owned by
Seller and used in the ownership, use and operation of the Real Property and
Improvements, including, without limitation, the right to use any trade name
(excepting those including the name “Principal”), trademarks, service marks,
building and property names and building signs used in connection with the Real
Property and the Improvements, including the names “Canyon Ridge Apartments” and
all variations thereof (the “Personal Property”) and any contract or lease
rights, agreements, utility contracts, management, maintenance and service
contracts or other rights relating to the ownership, use and operation of the
Real Property (the “Service Contracts”);

All of the items referred to in subparagraphs (a), (b), (c) and (d) above are
hereinafter collectively referred to as the “Property.”

2. Purchase Price/Remedies.

(a) The total purchase price (the “Purchase Price”) for the Property is
Thirty-Six Million Fifty Thousand and 00/100 Dollars ($36,050,000.00). The
Purchase Price is payable by wire transfer of immediately available funds in
U.S. dollars via the federal bank wire transfer system deliverable no later than
12:00 p.m. Central on the Closing Date (as defined herein) to LandAmerica
American Title Company — 1951, Attn: Debby S. Moore, 2505 N. Plano Road,
Suite 3100, Richardson, Texas 75082 (telephone: 214.570.0200 (x103); fax:
214.570.0210) (the “Title Company”) at Closing.

(b) Within two (2) business days of the Agreement Date, Buyer shall deposit into
escrow with the Title Company the sum of Three Hundred Sixty Thousand Five
Hundred and 00/100 Dollars ($360,500.00) as the earnest money deposit (the
“Initial Deposit”) payable by wire transfer of immediately available funds in
U.S. dollars via the federal bank wire transfer system. Provided that Buyer has
not terminated this Agreement prior to the Approval Date, Buyer shall deposit an
additional Three Hundred Sixty Thousand Five Hundred and 00/100 Dollars
($360,500.00) (the “Additional Deposit”) within two (2) business days after the
Approval Date. (The Initial Deposit and the Additional Deposit are collectively
referred to herein as the “Deposit”.) Any interest earned by the Deposit shall
be considered part of the Deposit. Except as otherwise provided in this
Agreement, the Deposit shall be held by the Title Company in a federally insured
interest bearing account and applied against the cash portion of the Purchase
Price at Closing.

(c) In the event Buyer shall be in or alleged to be in default hereunder, Seller
shall deliver a written notice to Buyer within five (5) business days of
learning of such default, stating with particularity the alleged default of
Buyer and the action required by Buyer to cure such default, whereupon Buyer
shall have ten (10) business days after receipt of such written notice in which
to cure the alleged default to Seller’s reasonable satisfaction (and the Closing
Date shall be delayed, if necessary, until the end of such ten (10) business day
period). Seller shall not be required to give notice of default, opportunity to
cure or delay the Closing Date if Buyer’s default is the failure to deliver the
items required by paragraphs 2(b), 7(c) and 7(d) of this Agreement. In the event
after the expiration of the ten (10) business day cure period set forth in the
previous sentence, the purchase and sale provided for under this Agreement does
not close due to Buyer’s default and no fault of Seller, Buyer and Seller hereby
agree that Seller will be damaged thereby. Therefore, Seller and Buyer hereby
agree that the Deposit shall represent and be liquidated damages payable to
Seller in such event as a fair and reasonable sum to recompense Seller in light
of Seller’s removal of the Property from the market and the costs incurred,
labor and services performed and the loss of its bargain, all of which are
difficult to ascertain. These liquidated damages shall constitute Seller’s sole
and exclusive remedy except for those certain indemnifications of Seller by
Buyer otherwise provided for in this Agreement.

(d) In the event that Seller shall be in default hereunder, Buyer’s sole and
exclusive remedy shall be either: (i) deliver a written notice to Seller within
five (5) business days of learning of such default, stating with particularity
the alleged default of Seller and the action required by Seller to cure such
default, and stating Buyer’s intent to terminate this Agreement if the default
is not cured, whereupon Seller shall have ten (10) business days after receipt
of such written notice in which to cure the alleged default to Buyer’s
reasonable satisfaction and to thereby prevent termination of this Agreement
(and the Closing Date shall be delayed, if necessary, until the end of such ten
(10) business day period), or in the event such default is not cured within such
ten (10) business day period, terminate this Agreement by written notice to
Seller and the Title Company, in which case the Deposit shall be returned to
Buyer; or (ii) if Seller’s default results from its failure to transfer
possession and title to the Property to Buyer at Closing, enforce specific
performance. In no event under (i) or (ii) above shall Seller be liable to Buyer
for any actual, punitive, speculative, consequential or other damages.

3. Title to the Property. At the Closing, Seller shall convey to Buyer and Buyer
shall accept from Seller marketable and insurable fee simple title to the Real
Property, all rights, privileges and easements appurtenant thereto, and to the
Improvements, by duly executed and acknowledged Special Warranty Deed attached
hereto as Exhibit H (the “Deed”), subject only to the Permitted Exceptions.
Evidence of delivery of marketable and insurable fee simple title shall be the
issuance at Closing of a current ALTA Owner’s Policy of Title Insurance in the
full amount of the Purchase Price by the Title Company, dated the day of
Closing, insuring fee simple title to the Real Property, Improvements, and
appurtenant rights, privileges and easements, in Buyer, subject only to the
Permitted Exceptions and together with such endorsements as are reasonably
required by Buyer (the “Title Policy”).

4. Buyer’s Due Diligence. Buyer shall be allowed to conduct the following due
diligence prior to purchasing the Property:

(a) Seller has provided Buyer with a copy of its existing title policy for
review, and Buyer shall order, at Buyer’s expense, a title commitment for the
Property (the “Title Report”). Seller has also provided Buyer with a copy of an
existing as-built survey showing the location of all improvements and recorded
easements on the Property as of the date of such survey, and Buyer shall also
order, at Buyer’s expense, an updated survey of the Property sufficient to
enable Buyer’s title company to issue an ALTA owner’s policy of title insurance
(the “Survey”). The Title Report and the Survey are collectively referred to as
the “Title Documents”. On or before 5:00 p.m. Central on July 7, 2008, Buyer may
approve or disapprove (in its sole and absolute discretion) the Title Documents
for the Property by delivering written notice to Seller (“Buyer’s Title Notice”)
specifying each title defect or matter for which Buyer is requesting a cure by
Seller (“Title Defect”) and each Title Company requirement (“Title Requirement”)
which Buyer is requesting Seller to satisfy in order for the Title Policy to be
issued for the Property at Closing. Buyer’s failure to deliver Buyer’s Title
Notice to Seller within the time period specified above shall be a conclusive
presumption that Buyer has approved the Title Documents and this Agreement shall
remain in full force and effect. Within three (3) business days after receiving
Buyer’s Title Notice, Seller shall deliver to Buyer written notice (“Seller’s
Title Notice”) of those Title Defects which Seller covenants and agrees to
either eliminate or cure to Buyer’s satisfaction by the Closing Date and those
Title Requirements which Seller agrees to satisfy by the Closing Date. Seller’s
failure to deliver Seller’s Title Notice to Buyer within the time period
specified above shall be deemed to constitute Seller’s election not to eliminate
or cure any such Title Defect or to satisfy any such Title Requirements;
provided, however, that Seller shall in any case be obligated to remove all
monetary encumbrances at or prior to Closing without Buyer having to notify
Seller of same. If Seller elects (or is deemed to have elected) not to eliminate
or cure any Title Defects or to not satisfy any Title Requirements, Buyer shall
have the right, by written notice delivered to Seller within two (2) business
days of Seller’s Title Notice (or the expiration of the three (3) business days
in which Seller must provide Seller’s Title Notice), to either (i) waive its
prior notice as to the Title Defects which Seller has elected (or is deemed to
have elected) not to cure and those Title Requirements which Seller has elected
(or is deemed to have elected) not to satisfy, or (ii) terminate this Agreement
by delivering written notice to Seller, at which time the Deposit shall be
returned to Buyer and the parties shall have no further obligations hereunder
except for those which expressly survive termination. Buyer’s failure to deliver
any written notice within such two (2) business day period shall be a conclusive
presumption that Buyer has approved the uncured Title Documents and unsatisfied
Title Requirements and this Agreement shall remain in full force and effect.

(b) Buyer’s review of the operating statements of the Property only for the
previous two (2) calendar years as well as the current calendar year-to-date,
provided same are available and in Seller’s actual possession.

(c) Buyer’s review of copies of any site plans and building drawings and
specifications currently in the possession of Seller.

(d) Buyer’s review of copies of any maintenance and service agreements currently
in force and in the possession of Seller. Buyer shall provide written notice to
Seller no less than three (3) business days prior to the Approval Date of those
agreements Buyer wishes to assume. In the absence of such notice, Seller shall
terminate all agreements.

(e) Buyer’s review of a certain environmental report prepared for Seller and
currently in the possession of Seller (as set forth on Exhibit K, the
“Environmental Report”). Seller is providing the Environmental Report to Buyer
for informational purposes only and Buyer shall not rely on the Environmental
Report in determining whether to purchase the Property; provided, however, that
the foregoing statement shall not prohibit Buyer from exercising its right to
terminate prior to the Approval Date based on its own environmental due
diligence. In the event the transaction contemplated herein does not close for
any reason whatsoever, Buyer shall immediately return the Environmental Report
to Seller.

(f) Buyer’s review of the Tenant files. Seller shall allow Buyer to review the
tenant files (including tenant leases) at the office of the property manager
during normal business hours upon one (1) business day’s notice. Files must be
reviewed in the property manager’s office and no part thereof may be removed,
copied or duplicated prior to Closing.

The items referred to above in subparagraphs 4(a)-(f) , any other items provided
by Seller to Buyer in connection with Buyer’s inspection of the Property, or
items reviewed at the Property by Buyer (e.g. if applicable, tenant files, plans
and specifications) shall be collectively referred to as the “Due Diligence
Items”; provided, however, that “Due Diligence Items” shall not include any
items ordered and paid by Buyer (e.g., the updated title commitment and updated
survey). Buyer acknowledges receipt of the Due Diligence Items on June 13, 2008.

The Due Diligence Items contain confidential material, data and information and
by accepting delivery of same Buyer hereby acknowledges that the Due Diligence
Items will be relied upon at Buyer’s own risk and further that as provided
herein below will be kept confidential at all times by Buyer and its agents,
employees and representatives (“Confidentiality Requirement”).

Buyer agrees that it shall make no copies of the Due Diligence Items. It may,
however, make notes (such notes shall be deemed to be part of the Due Diligence
Items). The Due Diligence Items will be kept confidential and shall not, without
Seller’s prior written consent (which consent shall be granted or denied in
Seller’s sole discretion), be disclosed by Buyer, or by its agents,
representatives or employees, except Seller’s prior written consent shall not be
required in order to disclose such information (i) to Buyer’s lender, (ii) its
or their consultants, employees, attorneys or other parties assisting Buyer with
the transaction contemplated by this Agreement, (iii) as required to be
disclosed by applicable laws, rules or regulations, and (iv) to prospective
tenant-in-common investors of Buyer. If such consent is granted, the Due
Diligence Items shall not be disclosed prior to Seller’s receipt of an
Acknowledgment and Disclaimer Agreement as attached hereto as Exhibit E from the
person or entity to whom the Due Diligence Items is being disclosed. Moreover,
Buyer agrees to reveal the Due Diligence Items only to those of its agents,
representatives and employees (“Representatives”) who need to know the Due
Diligence Items and who are informed by Buyer of the confidential nature of the
Due Diligence Items. Buyer or its Representatives will not volunteer or disclose
in any way to any person (i) the fact that the Due Diligence Items have been
made available, (ii) any of the Due Diligence Items or any summaries or notes
thereof, or (iii) any of the terms, conditions or other facts with respect to
the Agreement except as otherwise provided herein.

Buyer hereby releases and discharges any and all claims it may have against
Seller or its consultant arising out of the delivery of the Due Diligence Items
to Buyer or any inaccuracy of the Due Diligence Items. Further, Buyer hereby
agrees to indemnify and hold Seller harmless from any and all claims arising out
of the delivery to Buyer of the Due Diligence Items; provided, however, that the
foregoing indemnity excludes any claims arising out of the gross negligence or
willful misconduct of Seller, its agents, representatives and employees.

Buyer agrees that if it, its Representatives commit a breach of any of the
provisions of this Confidentiality Requirement, Seller shall have the right and
remedy to institute proceedings to obtain immediate injunctive relief for any
breach or threatened breach hereof, it being hereby acknowledged and agreed that
any such breach or threatened breach may cause irreparable injury to Seller and
its affiliates and that money damages will not provide an adequate remedy to
Seller and its affiliates. This stipulation with respect to damages incurred by
Seller upon a breach of this Confidentiality Requirement by Buyer shall be
limited to use in an action for injunctive relief. Further, nothing herein shall
be construed to limit any other remedy available to Seller.

(g) Buyer’s review of the physical, environmental, financial and all other
characteristics and condition of the Property. Seller agrees to provide Buyer
access to the Property following the Agreement Date for the purpose of
performing, at Buyer’s sole cost and expense, studies, physical inspections,
investigations and tests on the Property (the “Tests”) provided that no such
Tests shall be conducted without at least one (1) business day’s prior written
notice to Seller and Seller’s prior approval of such Tests. Seller’s execution
of this Agreement shall constitute its consent to a non-invasive phase I
environmental site assessment being performed on the Property. All forms of
invasive Tests are prohibited without Seller’s prior written consent, which
consent may be granted or withheld in Seller’s sole discretion. Invasive Tests
hereunder include, but are not limited to, any tests or testing beyond a Phase I
environmental site assessment, such as collecting or testing asbestos, water,
radon, soil or air samples. Buyer’s access is further conditioned on Buyer
providing Seller with certificates of insurance listing Seller as an additional
insured on all insurance policies evidencing that Buyer’s agents or contractors
performing the Tests have insurance in types and amounts satisfactory to Seller
as determined by Seller in its reasonable discretion as more specifically set
forth on Exhibit J attached hereto and hereby made a part hereof. Seller hereby
acknowledges receipt of certificates of insurance on June 30, 2008, and Seller
further acknowledges that such insurance certificates are satisfactory to
Seller. Buyer shall be required to conduct such Tests in a manner as to not
unreasonably disturb or interfere with the current use of the Property and upon
completion of such Tests, Buyer agrees at its sole cost to restore the Property
to the condition it was in immediately prior to such Tests, including, but not
limited to the immediate removal of anything placed on the Property in
connection with such Tests. Copies of any third-party reports, letters or other
written information generated as a result of such Tests shall be provided to
Seller if the sale contemplated by this Agreement does not close for any reason.
Buyer shall indemnify, defend (with counsel reasonably satisfactory to Seller),
protect, and hold Seller harmless from and against any and all liability, loss,
cost, damage, or expense (including, without limitation, reasonable attorney’s
fees and costs) (“Losses”) which Seller may sustain or incur by reason of or in
connection with any Tests made by Buyer or Buyer’s agents or contractors
relating to or in connection with the Property, or entries by Buyer or its
agents or contractors onto the Property provided that, Buyer shall not be liable
for any losses or liabilities resulting from Buyer’s investigations uncovering
the existence of any environmental contamination or any other defects or
conditions which adversely impact the Property, except to the extent that
Buyer’s investigations exacerbate such conditions and cause Losses to Seller,
and Buyer shall not be liable for any losses or liabilities resulting from the
gross negligence or willful misconduct of Seller or its agents, representatives
or employees. Notwithstanding any provision to the contrary in this Agreement,
the indemnity obligations of Buyer under this Agreement shall survive any
termination of this Agreement or the delivery of the Deed and the transfer of
title pursuant to this Agreement.

If on or before 5:00 p.m. Central on July 14, 2008 (the “Approval Date”), Buyer
disapproves any of the Due Diligence Items or the physical and environmental
condition of the Property or otherwise decides in its sole discretion not to
acquire the Property for any or no reason by providing Seller with written
notice, this Agreement shall terminate without any further liability on the part
of either party (except for Buyer’s indemnity obligations set forth in paragraph
4 above). In the event of such termination, the Initial Deposit (which amount
shall be credited to Seller), shall be returned to Buyer after Buyer returns to
Seller all Due Diligence Items and any copies of same. If by 5:00 p.m. Central
on the Approval Date Buyer approves the Due Diligence Items and the physical and
environmental condition of the Property by providing Seller with written notice,
then this Agreement shall remain in full force and effect, Buyer shall deposit
the Additional Deposit as set forth in paragraph 2(b) above, and the Deposit
shall be held by the Title Company and credited to Seller at Closing as provided
herein. If by 5:00 p.m. Central on the Approval Date Buyer does not waive or
deem satisfied in writing the Due Diligence Items and the physical and
environmental condition of the Property, there shall be a conclusive presumption
that Buyer has approved the Due Diligence Items and the physical and
environmental condition of the Property, this Agreement shall remain in full
force and effect, Buyer shall deposit the Additional Deposit as set forth in
paragraph 2(b) above, and the Deposit shall be held by the Title Company and
credited to Seller at Closing as provided herein.

5. Buyer’s Conditions to Closing. The following conditions are conditions
precedent to Buyer’s obligation to purchase the Property:

(a) Seller maintaining the Property in its present condition until Closing,
reasonable wear and tear excepted. In the event that, prior to Closing, the
Property, or any part thereof, is destroyed or materially damaged, and such
damage exceeds Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00), or
if condemnation proceedings are commenced against the Property, Buyer shall have
the right, exercisable by giving notice of such decision to Seller within ten
(10) business days after receiving written notice of such damage, destruction or
condemnation proceedings, to terminate this Agreement, in which case neither
party shall have any further rights or obligations hereunder. In the event of
such termination, the Deposit shall be returned to Buyer. If Buyer elects to
accept the Property in its then condition, all proceeds of insurance or
condemnation awards payable to Seller by reason of such damage, destruction or
condemnation shall be paid or assigned to Buyer and Seller shall credit the
Purchase Price to the extent of any deductible under any policies of insurance,
which credit shall not exceed the amount of such damages, and Seller shall not
compromise, settle or adjust any claims to such proceeds or awards without
Buyer’s prior written consent. In the event the casualty damage to the Property
is Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) or less, Seller
shall have the option to repair or replace such damage prior to Closing. In the
event Seller is unwilling or unable to repair or replace such damage, Seller
shall, within three (3) business days of its determination of the amount of such
damage, notify Buyer of such fact (“Seller’s Notice”) and Buyer shall have the
right, exercisable by giving Seller notice within ten (10) business days after
receiving Seller’s Notice, either to (i) terminate this Agreement, in which case
neither party shall have any further rights or obligations hereunder except any
indemnification obligations of Buyer, and the Deposit shall be returned to Buyer
and any documents shall be returned to the party depositing the same, or (ii) to
accept the Property in its then condition and proceed with the purchase, in
which case Buyer shall accept payment or assignment of applicable insurance
proceeds, if any, from policies of insurance maintained and paid for by Seller
covering the Property up to the amount necessary to make the necessary repairs
or restorations and Seller shall credit the Purchase Price to the extent of any
deductible under any policies of insurance, which credit shall not exceed the
amount of such damages. If Buyer elects to proceed under clause (ii) above,
Seller shall not compromise, settle or adjust any claims to such proceeds or
awards without Buyer’s prior written consent.

(b) Delivery by Seller at Closing of the Deed and the other items described in
Section 7(b) hereof.

(c) Performance by Seller as and when required by this Agreement of each and
every term, covenant, condition and agreement required to be performed by Seller
pursuant to this Agreement.

(d) Neither Seller nor any agent, representative or employee of Seller shall
have introduced any hazardous substances on the Property other than those
substances, if any, present as of the Approval Date, or as the same may be found
in standard office products or cleaning materials in reasonable quantities and
in compliance with all laws.

In the event that the conditions set forth above in this paragraph 5 are not
satisfied (and Buyer is not otherwise in default of this Agreement), Buyer may
terminate this Agreement, subject to paragraph 2(d) hereof, or waive
satisfaction of the condition and close escrow in either instance by giving
written notice to Seller. In the event of such termination, for reasons
described in (b) – (c) above, the Deposit shall be returned to Buyer.

6. Seller’s Conditions to Closing. The following conditions are conditions
precedent to Seller’s obligation to sell the Property:

(a) The approval of the applicable committee of Seller (the “Committee”), which
approval Buyer acknowledges Seller will not seek until the Approval Date has
passed and Buyer has failed to exercise its right of termination of this
Agreement under paragraph 4. Seller makes no representation with regard to the
likelihood of approval of this Agreement or the transaction contemplated herein
by its Committee. Seller shall have a period of ten (10) business days after the
Approval Date to obtain such approval by its Committee. If for any reason
Seller’s Committee does not approve this Agreement or the transaction
contemplated herein, this Agreement shall terminate, the Title Company shall
return the Deposit to Buyer and neither party shall have any further obligations
or rights hereunder.

(b) Delivery by Buyer at Closing of the Purchase Price and the executed
Assignment and Assumption of Lessor’s Interest in Leases in the form attached
hereto as Exhibit B.

(c) Performance by Buyer as and when required by this Agreement of each and
every term, covenant, condition and agreement required to be performed by Buyer
pursuant to this Agreement.

In the event that the conditions in this paragraph 6 are not satisfied, Seller
may elect, at its sole discretion, to terminate this Agreement or waive
satisfaction of the condition and close escrow. In the event of such
termination, for reasons described in (b) or (c) above, the Deposit shall be
retained by Seller and shall be non-refundable to Buyer.

7. The Closing.

(a) The Closing hereunder shall be held and delivery of all items to be made at
the Closing under the terms of this Agreement shall be made at the offices of
the Title Company on August 15, 2008, or such other date prior thereto as Buyer
and Seller may mutually agree in writing; provided, however, should such date
fall during the final two (2) business days of any calendar month, the date
shall automatically be extended to the first business day of the following
calendar month such that Closing will not occur during the final two
(2) business days of any calendar month (the “Closing Date”). Except as
otherwise provided herein, such date may not be extended without the prior
written approval of both Seller and Buyer. In the event the Closing does not
occur on or before the Closing Date, the Title Company shall, subject to the
provisions of paragraph 2, and unless it is notified by both parties to the
contrary, within three (3) business days after the Closing Date, return to the
depositor thereof items which may have been deposited pursuant to this
Agreement. Any such return shall not, however, relieve either party hereto of
any liability it may have for its wrongful failure to close.

(b) At or before the Closing, Seller shall deliver to escrow the following:

(i) the Deed conveying to Buyer the Property as required by paragraph 3 above;

(ii) originals or copies of all leases (and amendments thereto, if any) (the
“Leases”) and lease files in Seller’s actual and physical possession covering
any portion of the Property, any security deposits relating thereto in Seller’s
possession, and an executed Assignment and Assumption of Lessor’s Interest in
Leases in the form attached hereto as Exhibit B;

(iii) Seller’s Non-Foreign Certification in the form attached as Exhibit C;

(iv) notices to the tenants at the Property in the form attached as Exhibit D,
executed by Seller;

(v) originals or copies of (i) the Service Contracts that have not been
terminated and are in Seller’s or its property manager’s possession (and
amendments thereto, if any), (ii) certificates of occupancy and other
instruments evidencing applicable governmental approvals in Seller’s possession
and (iii) any and all guaranties and warranties used or made in connection with
the operation, construction, improvement, alteration or repair of the Property,
and an original, executed Assignment of Warranties, Guaranties and Service
Contracts in the form attached hereto as Exhibit G;

(vi) an executed Bill of Sale in the form attached hereto as Exhibit I;

(vii) any keys in the possession of Seller to all locks located in the Property;

(viii) reasonable proof of the due authorization, execution and delivery by
Seller of this Agreement and the documents delivered by Seller pursuant hereto;

(ix) a rent roll dated as of the business day immediately preceding the Closing
Date, prepared by Seller in the ordinary course of business for the ownership
and operation of a residential apartment complex;

(x) the Certificate (as defined in Section 8(a)).

Buyer may waive compliance on Seller’s part under any of the foregoing items by
an instrument in writing.

(c) At or before the Closing, Buyer shall deliver to escrow the balance of the
Purchase Price (as may be adjusted pursuant to this Agreement) and an executed
Assignment and Assumption of Lessor’s Interest in Leases in the form attached
hereto as Exhibit B.

(d) Seller and Buyer shall each deposit such other instruments as are reasonably
required by the escrow holder to close the escrow and consummate the purchase of
the Property in accordance with the terms hereof.

(e) Prorations

(i) In each proration set forth below, the portion thereof applicable to the
period beginning at 12:01 a.m. on the date the Deed is recorded shall be
credited to Buyer and the portion thereof applicable to the period ending at
such time shall be credited to Seller. Prorations shall be calculated on the
basis of a 366-day year.

(A) Collected Rent. All collected rent and other collected income (and any
applicable state or local tax on rent) under Leases in effect on the Closing
Date shall be prorated as of the Closing. Buyer shall be credited with any rent
and other income collected by Seller before Closing but applicable to any period
of time after Closing. Rents unpaid for the month in which Closing occurs shall
be prorated. Uncollected rent and other income that are more than thirty (30) or
more days past due shall not be prorated. Any rent received by Seller after the
Closing with respect to time periods after the Closing shall be delivered to
Buyer within ten (10) days of Seller’s receipt. Buyer shall apply rent and other
income from tenants that are collected within ninety (90) days after the Closing
first to the obligations then owing to Buyer for its period of ownership and to
those reasonable attorney fees incurred by Buyer in collecting said amount,
remitting the balance, if any, to Seller. Buyer will make reasonable efforts,
without suit, to collect any rents from tenants in occupancy at Closing
applicable to the period before Closing, provided that at or prior to Closing
Seller delivers a schedule of rent delinquencies to Buyer. Seller may pursue
collection as to any rent not collected by Buyer within six (6) months following
the Closing Date for rents that are due and owing to Seller for the period prior
to Closing, provided that Seller shall have no right to terminate any Lease or
any tenant’s occupancy under any Lease in connection therewith. Seller is not
restricted in any way from collecting any rent or other income owed by past
tenants who are no longer in occupancy at Closing.

(B) Taxes and Assessments. Real estate taxes and assessments imposed by
governmental authority that are not yet due and payable shall be initially
prorated as of the Closing based upon the most recent ascertainable assessed
values and tax rates, but subject to reproration upon issuance of the actual
bill therefor to effectuate the actual proration. Seller shall receive a credit
for any taxes and assessments paid by Seller and applicable to any period after
the Closing. All refunds or tax savings relating to real estate taxes shall
inure to the benefit of Seller to the extent such refunds or tax savings relate
to any period for which Seller owned the Property. Buyer shall remit to Seller
any such refund or tax savings relating to such period within five (5) business
days of Buyer’s receipt, after deducting any amounts due to tenants under the
Leases. Any additional taxes relating to the year of Closing or prior years
arising out of a change in the use of the Property or a change in ownership
shall be assumed by Buyer effective as of Closing and paid by Buyer when due and
payable, and Buyer shall indemnify Seller from and against any and all such
taxes, which indemnification obligation shall survive the Closing. Buyer shall
receive a credit for any taxes and assessments not paid as of the Closing
covering any portion of the period prior to Closing.

(C) Final Adjustment After Closing. If final prorations cannot be made at
Closing for any item being prorated under this subsection (e), then Buyer and
Seller agree to allocate such items on an accrual basis as soon as invoices or
bills are available, with final adjustment to be made as soon as practicable
after Closing except for real estate taxes, which shall be reprorated when final
bills are issued. Income and expenses shall be received and paid by the parties
on an accrual basis with respect to their period of ownership. Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice. Each party shall have reasonable access to, and the right to
review the other party’s supporting documentation to confirm the final
prorations (at the cost and expense of the first party); provided at least five
(5) business days advance notice is given by the reviewing party to the reviewed
party.

(ii) Leasing Commissions. Seller shall pay any finder’s fee or leasing
commissions owed for the existing term of existing Leases or provide Buyer a
credit at Closing.

(iii) Tenant Deposits. All tenant security deposits and pet, cleaning or similar
deposits paid under the Leases actually received by Seller (and interest thereon
if required by law or contract to be earned thereon) and not theretofore applied
to tenant obligations under the Leases shall be transferred or credited to Buyer
at Closing or placed in escrow if required by law. As of the Closing, Buyer
shall assume Seller’s obligations related to such tenant security deposits.
Buyer will indemnify, defend, and hold Seller harmless from and against all
demands and claims made by tenants with respect to any security deposits that
are actually transferred or credited to Buyer as of the day of such transfer or
credit, and will reimburse Seller for all reasonable attorneys’ fees incurred as
a result of any such claims or demands as well as for all loss, expenses,
verdicts, judgments, settlements, interest, costs and other expenses incurred or
that may be incurred by Seller as a result of any such claims or demands by
tenants that arise after such deposits are actually transferred or credited to
Buyer.

(iv) Utility Deposits. Buyer shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall use good faith
efforts to ensure that all utility meters are read as of the Closing Date.
Seller shall be entitled to recover any and all deposits posted by Seller and
held by any utility company as of the Closing Date.

(v) Insurance. The fire, hazard, and other insurance policies relating to the
Property shall be cancelled by Seller as of the Closing Date and shall not,
under any circumstances, be assigned to Buyer. All unearned premiums for fire
and any additional hazard insurance premium or other insurance policy premiums
with respect to the Property shall be retained by Seller.

(vi) Service Contracts and Other Expenses. The following other items shall be
adjusted, prorated and credited as applicable: (1) amounts due and prepayments
under the Service Contracts; (2) assignable license and permit fees; (3) any
previously paid signing bonus or similar payment relating to any laundry room,
cable television, telephone or similar agreement in effect as of the Closing;
and (4) other expenses of operation and similar items.

(f) The costs incurred in this transaction shall be allocated as follows:

(i) The Tangible Personal Property is included in this sale, without further
charge, except that Buyer shall pay the applicable taxing authority the amount
of any sales or similar taxes payable in connection with the Tangible Personal
Property and Buyer shall execute and deliver any tax returns required of it in
connection therewith, said obligations of Buyer to survive Closing.

(ii) Buyer shall pay standard rates for the Title Policy. Buyer shall pay for
any special endorsements to the Title Policy and any extended coverage.

(iii) Buyer shall pay the cost of any transfer taxes and recording fees
applicable to the sale.

(iv) Buyer shall pay the cost of any update of the Survey.

(v) Buyer and Seller shall split any escrow fees and/or costs.

(vi) Seller shall pay all costs incurred to prepay and release any existing
financing (including any prepayment fees or penalties), if any. Buyer shall pay
all costs and expenses related to any financing procured by Buyer.

(vii) Each party shall pay its own legal fees and expenses.

8. Representations and Warranties.

(a) Seller hereby represents and warrants to Buyer as follows:

(i) Seller is a limited liability company duly organized and validly existing
under the laws of the State of Delaware and is in good standing under the laws
of the State in which the Property is located.

(ii) This Agreement and all closing documents executed by Seller which are to be
delivered to Buyer at the Closing are or at the Closing will be duly authorized,
executed, and delivered by Seller, are or at the Closing will be legal, valid,
and binding obligations of Seller, are sufficient to convey title, and do not
violate any provisions of any agreement to which Seller is a party or to which
it is subject.

(iii) Seller and each person or entity owning an interest in Seller is (a)
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and (ii) not a person or entity with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (b) none
of the funds or other assets of Seller constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Seller (whether directly or indirectly), and (d) Seller has
implemented procedures, and will consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times.

The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Seller is prohibited by law or Seller is in violation of law.

Seller also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Seller is or shall be listed on any of the Lists or is or shall be
an Embargoed Person. This Section shall not apply to any person to the extent
that such person’s interest in Seller is through a U.S. Publicly-Traded Entity.
As used in this Agreement, “U.S. Publicly-Traded Entity” means a person (other
than an individual) whose securities are listed on a national securities
exchange, or quoted on an automated quotation system, in the United States, or a
wholly-owned subsidiary of such a person.

(iv) Except as otherwise disclosed to Buyer in the Due Diligence Items, to
Seller’s Knowledge (as hereinafter defined), there are no liens, security
interests, covenants, conditions, restrictions, rights-of-way, easements or
encumbrances of any kind or character whatsoever, encumbering the Property other
than those set forth in the Title Report and/or Survey.

(v) Except as set forth on Exhibit L, there is no pending (or to Seller’s
knowledge, threatened) litigation, action or other legal proceeding which
materially affects the use and operation of the Property or Seller’s ability to
fulfill all of its obligations under this Agreement.

(vi) Except as otherwise provided in the Due Diligence Items, to Seller’s
Knowledge, Seller has not received any written notice from a governmental entity
indicating that the Property does not comply with all laws, ordinances, codes,
rules and regulations.

(vii) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)).

(viii) Except as otherwise provided in the Due Diligence Items, to Seller’s
Knowledge, there is no existing or threatened condemnation action with respect
to the Property.

(ix) At the Closing, there will be no outstanding contracts made by Seller for
the construction or repair of any improvements to the Improvements which have
not been fully paid, and Seller shall cause to be discharged all mechanics’ or
materialmen’s liens arising from any labor or materials furnished to the
Improvements prior to Closing.

(x) To Seller’s Knowledge, Seller has provided true and correct copies of all
leases and amendments thereto pertaining to the Property. To Seller’s Knowledge,
the rent roll dated June 18, 2008 and previously delivered to Buyer was prepared
by Seller in Seller’s ordinary course of business as the owner and operator of a
residential apartment complex.

(xi) To Seller’s Knowledge, the Service Contracts that Buyer has reviewed or may
review at Seller’s office at the Property are in full force and effect, without
material default by any party and without any claims made for the right of
setoff, except as expressly provided by the terms of the Service Contracts or as
disclosed to Buyer in writing by Seller. To Seller’s Knowledge, Seller has made
available to Buyer true and correct copies of all Service Contracts and
amendments thereto pertaining to the Property which have been made available to
Seller by Seller’s property manager or which are used and relied upon by Seller
in its ordinary course of business in owning, operating and managing the
Property.

The foregoing representations and warranties shall be in full force and effect
on the Agreement Date and at the Closing. Such representations and warranties
shall be reaffirmed and restated by Seller as of the Closing Date on a
certificate in the form attached hereto as Exhibit M (the “Certificate”)
updating the representations and warranties of Seller through Closing, which
Certificate Seller covenants to deliver to Buyer at Closing. If any material
change in any of the foregoing representations or warranties or any material
breach thereof occurs, Seller shall, upon discovery of same, give prompt written
notice of such change or breach to Buyer in writing at any time and from time to
time prior to the Closing (each a “Disclosure” and collectively, the
“Disclosures”), which Disclosures shall thereafter be updated by Seller prior to
the Closing Date (and the Certificate shall at Closing be updated by such
Disclosures, subject to Buyer’s termination right described below). If any
change in any of the foregoing representations or any breach of any of the
foregoing warranties or agreements is a material change or breach, and Seller
does not elect to cure such matters within twenty (20) business days after
Seller’s receipt of a written request from Buyer to do so, or does not agree in
writing within said twenty (20) business day period to indemnify Buyer against
and hold Buyer harmless from any and all losses, liabilities, claims, costs and
expenses incurred by Buyer as a result thereof, then, notwithstanding anything
contained herein to the contrary, Buyer, at its sole option, and as its sole
remedy, may either (a) close and consummate the transaction contemplated by this
Agreement, without reduction in the Purchase Price or (b) terminate this
Agreement by written notice to Seller, whereupon the Title Company shall return
the Deposit to Buyer and the parties shall have no rights or obligations
hereunder, except for those which expressly survive any such termination. Such
election shall be made by Buyer within five (5) business days after receipt of
notice from Seller that Seller has elected not to cure or indemnify Buyer with
respect to such material change or breach. Failure of Buyer to deliver to Seller
a notice of such election of Buyer within such five (5) business days period
shall conclusively be construed as Buyer’s having elected alternative (a) above.
The Closing Date shall be postponed automatically, if necessary, to permit the
full running of such twenty-five (25) day period. Notwithstanding the foregoing,
in the event Seller willfully caused the material change or breach, Seller shall
be in default hereunder and Buyer shall have the rights and remedies set forth
in Section 2(d) hereof. The term “Seller’s Knowledge” as used herein means the
actual knowledge (and not the implied or constructive knowledge) without any
duty of investigation or inquiry of the following person: Aaron Russell, Asset
Manager. All representations and warranties made by Seller in this Section 8(a)
shall survive the Closing for six (6) months and written notification of any
claim arising therefrom must be received in writing by Seller within such six
(6) month period or such claim shall be forever barred and Seller shall have no
liability with respect thereto. The aggregate liability of Seller, with respect
to all claims made by Buyer under Section 8(a) of this Agreement, shall not
exceed Five Hundred and 00/100 Dollars ($500,000.00). Notwithstanding the
foregoing, no representation, warranty, covenant or agreement made in this
Agreement by Seller shall survive the Closing relative to any matters disclosed
in the Due Diligence Items or known to Buyer to be untrue or incorrect and of
which Seller is not notified by Buyer prior to or at the Closing. Buyer is
deemed to have constructive knowledge of all information contained in the Due
Diligence Items that could be reasonably inferred from such Due Diligence Items.
Buyer further acknowledges it has a duty of investigation and inquiry in
determining whether or not the Property is suitable for its purpose.

(b) Buyer hereby represents and warrants to Seller as follows: (i) Buyer is a
limited liability company, duly organized and validly existing under the laws of
the Commonwealth of Virginia and is or will be in good standing under the laws
of the State in which the Property is located as of the Closing Date; (ii) all
documents executed by Buyer which are to be delivered to Seller at Closing are
or at the Closing will be duly authorized, executed, and delivered by Buyer, and
are or at the Closing will be legal, valid, and binding obligations of Buyer,
and do not and at the Closing will not violate any provisions of any agreement
to which Buyer is a party or to which it is subject; (iii) Buyer shall furnish
all of the funds for the purchase of the Property (other than funds supplied by
institutional lenders which will hold valid mortgage liens against the Property)
and such funds will not be from sources of funds or properties derived from any
unlawful activity by Buyer; and (iv) Buyer is a sophisticated investor with
substantial experience in investing in assets of the same type as the Property
and has such knowledge and experience in financial and business matters that
Buyer is capable of evaluating the merits and risks of an investment in the
Property.

(c) Buyer represents and warrants that (a) Buyer (i) is not currently identified
on the List, and (ii) is not a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, (b) none of the funds or
other assets of Buyer constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person (as hereinafter defined), and
(c) Buyer has implemented procedures, and will consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times.

Buyer also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Buyer is or shall be listed on any of the Lists or is or shall be an
Embargoed Person. This Section shall not apply to any person to the extent that
such person’s interest in Buyer is through a U.S. Publicly-Traded Entity.

9. Covenants of Seller. Seller hereby covenants with Buyer, from the Agreement
Date until the Closing or earlier termination of this Agreement, as follows:

(a) Operation of Property. Seller shall use reasonable efforts to operate and
maintain the Property in a manner generally consistent with the manner in which
Seller has operated and maintained the Property prior to and on the date hereof.
As of Closing, all management contracts pertaining to the Property shall have
been terminated by Seller. Prior to and as of the Closing, Seller shall cause
all vacant units to be made rent-ready and available for occupancy based on
standards and methods used by Seller prior to execution of this Agreement and
shall cause all appliances in all vacant units to be clean and in working order
(the “Appliance Standards”). Buyer shall receive a credit of Seven Hundred Fifty
and No/100 Dollars ($750.00) for each unit that became vacant on a date that is
five (5) or more business days prior to Closing and that is not rent-ready (as
reasonably determined by Buyer based on standards customary in the industry) and
available for occupancy as of the day of Closing, provided that such $750.00
shall not include any costs to cause the appliances to meet the Appliance
Standards. For purposes of this paragraph, “rent ready” shall mean maintaining
the apartments in good condition and repair, including the cleaning,
replacement, and repair of all apartment components (such as carpets) reasonably
required in Seller’s discretion, considering Seller’s past practices for the
Property, to make each apartment ready for re-lease.

(b) Execution of New Leases and Renewals. Seller shall use reasonable efforts to
negotiate leases or Lease renewals for unrented apartment units in the
Improvements and shall maintain an advertising and marketing program for
apartment units in the Improvements consistent with Seller’s past practices at
the Property. Unless Buyer agrees otherwise in writing, any new leases or
renewals for such apartment units entered into by Seller after the Agreement
Date until the Closing or earlier termination of this Agreement shall be on
Seller’s standard apartment lease or renewal form for the Property, and shall be
for terms of no less than six (6) months and no more than twelve (12) months.
Following the Approval Date, no new leases or leases or lease renewals shall be
executed by Seller without the prior written consent of Buyer. In all cases,
Seller shall retain the discretion to set rent rates, concessions and other
terms of occupancy, provided Seller shall only enter into new leases or renewals
in the ordinary course of business taking into account Seller’s then-current
good faith evaluation of market conditions. Each such new lease or renewal
entered into by Seller shall constitute a “Lease” for purposes of this
Agreement.

(c) Maintenance of Insurance. Seller shall keep the Improvements insured against
loss or damage (including rental loss) by fire and all risks covered by Seller’s
insurance that is currently in force, provided that Seller may make adjustments
in Seller’s insurance coverage for the Property which are consistent with
Seller’s general insurance program for Seller’s other apartment properties as in
effect from time to time. Seller shall give Buyer prompt notice of any fire or
other casualty affecting the Property.

(d) Enforcement of Existing Leases. Seller shall perform the landlord’s material
obligations arising prior to Closing to the tenants under the Leases and enforce
the material obligations of the tenants under the Leases, in each case
accordance with the current management standards of Seller for its apartment
properties, provided that Seller shall not apply any security deposits against
rent delinquencies or other Lease defaults with respect to tenants who remain
tenants of the Property without notice to and the prior written consent of
Buyer. Seller shall terminate and modify Leases in accordance with Seller’s
customary practices.

(e) Provide Copies of Notices. Seller shall furnish Buyer with a copy of all
written notices received by Seller from any governmental authority of any
violation of any law, statute, ordinance, regulation or order of any
governmental or public authority relating to the Property within five
(5) business days following Seller’s receipt thereof.

(f) No Encumbrances or Actions. Seller shall not sell, mortgage, pledge,
hypothecate or otherwise transfer or dispose of all or any part of the Property
or any interest therein, nor shall Seller initiate, consent to, approve or
otherwise take any action with respect to zoning or any other governmental rules
or regulations presently applicable to all or any part of the Property. Seller
shall make all payments of principal and interest required under any mortgages
encumbering the Property due prior to Closing.

(g) Service Contracts. Without the prior written consent of Buyer, Seller shall
not terminate, modify, extend, amend or renew any Service Contract or enter into
any new Service Contract except in accordance with Seller’s customary business
practices and that will not be cancelable by Buyer without penalty upon no
greater than thirty (30) days notice.

(h) Operating Statements and Rent Rolls. Seller shall, upon Buyer’s written
request, deliver updated operating statements and rent rolls to Buyer no more
frequently than once per month until Closing.

10. Condition of Property. At or before the Approval Date, Buyer will have
approved the physical and environmental characteristics and condition of the
Property, as well as the economic characteristics of the Property. Buyer hereby
waives any and all defects in the physical, environmental and economic
characteristics and condition of the Property which would be reasonably
disclosed by such inspection. Buyer further acknowledges that neither Seller nor
any of Seller’s officers or directors, nor Seller’s employees, agents,
representatives, or any other person or entity acting on behalf of Seller
(hereafter, for the purpose of this paragraph, such persons and entities are
individually and collectively referred to as the “Seller”), except as otherwise
expressly provided in paragraph 8(a) herein, have made any representations,
warranties or agreements (express or implied) by or on behalf of Seller as to
any matters concerning the Property, the economic results to be obtained or
predicted, or the present use thereof or the suitability for Buyer’s intended
use of the Property, including, without limitation, the following: suitability
of the topography; the availability of water rights or utilities; the present
and future zoning, subdivision and any and all other land use matters; the
condition of the soil, subsoil, or groundwater; the purpose(s) to which the
Property is suited; drainage; flooding; access to public roads; or proposed
routes of roads or extensions thereof. Buyer acknowledges and agrees that the
Property is to be purchased, conveyed and accepted by Buyer in its present
condition, “as is” and that no patent or latent defect in the physical or
environmental condition of the Property whether or not known or discovered,
shall affect the rights of either party hereto. Any documents furnished to Buyer
by Seller relating to the Property including, without limitation, rent rolls,
service agreements, management contracts, maps, surveys, studies, pro formas,
reports and other information, including but not limited to the Due Diligence
Items, shall be deemed furnished as a courtesy to Buyer but without warranty
from Seller. All work done in connection with preparing the Property for the
uses intended by Buyer including any and all fees, studies, reports, approvals,
plans, surveys, permits, and any expenses whatsoever necessary or desirable in
connection with Buyer’s acquiring, developing, using and/or operating the
Property shall be obtained and paid for by, and shall be the sole responsibility
of Buyer. Buyer has investigated and has knowledge of operative or proposed
governmental laws and regulations including land use laws and regulations to
which the Property may be subject and shall acquire the Property upon the basis
of its review and determination of the applicability and effect of such laws and
regulations. Buyer has neither received nor relied upon any representations
concerning such laws and regulations from Seller.

Except for claims of fraud or willful misrepresentation on the part of Seller,
and except for those representations and warranties expressly set forth herein,
Buyer, on behalf of itself and its employees, agents, successors and assigns
attorneys and other representatives, and each of them, hereby releases Seller
from and against any and all claims, demands, causes of action, obligations,
damages and liabilities of any nature whatsoever, whether alleged under any
statute, common law or otherwise, directly or indirectly, arising out of or
related to the condition, operation or economic performance of the Property.

The provisions of this Section 10 shall survive the Closing.

By signing in the space provided below in this paragraph 10, Buyer acknowledges
that it has read and understood the provisions of this paragraph 10.

  BUYER:
GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited liability company
By: /s/ Francene LaPoint
Francene LaPoint
Its: Chief Financial Officer

11. Possession. Buyer shall have the right of possession on the Closing Date,
provided, however, that Seller shall allow authorized representatives of Buyer
reasonable access to the Property prior to the Closing Date for the purposes of
satisfying Buyer with respect to satisfaction of any conditions precedent to the
Closing contained herein.

12. Miscellaneous.

(a) Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to be an adequate and sufficient notice
if given in writing and service is made either by (i) personal delivery, in
which case the service shall be deemed received the date of such personal
delivery, (ii) nationally recognized overnight air courier service, next day
delivery, prepaid, in which case the notice shall be deemed to have been
received one (1) business day following delivery to such nationally recognized
overnight air courier service, or (iii) at the time of being sent by facsimile
if delivery thereof is confirmed by sender’s receipt of a transmission report,
generated by sender’s facsimile machine, which confirms that the facsimile was
successfully transmitted in its entirety and provided the facsimile was
forwarded prior to 5:00 p.m. Central, and to the following addresses or
facsimile numbers:

 
If to Seller:
 
Apartments at Canyon Ridge, LLC c/o Principal Real Estate Investors, LLC 801
Grand Avenue Des Moines, Iowa 50392 Attn: Rick Massa Fax: 866.850.4022 Phone:
515.248.2759
with a copy to:
Principal Real Estate Investors, LLC 801 Grand Avenue Des Moines, Iowa
50392-5590 Attn: Johnna E. Donahue Fax: 866.850.4019 Phone: 515.235.5443 and a
copy to:
Thompson Hine LLP 10 West Broad Street, Suite 700 Columbus, Ohio 43215-3435
Attn: Darrel R. Davison Fax: 614.469.3361 Phone: 614.469.3231

 
If to Buyer:
 
Grubb & Ellis Realty Investors, LLC
1606 Santa Rosa Road, Suite 109
Richmond, Virginia 23229
Attn: Jorge De Figueiredo
Fax: 804.285.1376
Phone: 804.285.1082
with a copy to:
McGuire Woods LLP
101 West Main Street
Suite 9000
Norfolk, Virginia 23510
Attn: Karen L. Duncan
Fax: 757.640.3958
Phone: 757.640.3725

or such other address as either party may from time to time specify in writing
to the other.

(b) Brokers and Finders. Neither party has had any contact or dealings regarding
the Property, or any communication in connection with the subject matter of this
transaction, through any licensed real estate broker, entity, agent, commission
salesperson, or other person who will claim a right to compensation or a
commission or finder’s fee as a procuring cause of the sale contemplated herein,
except for Colliers International, whose commission shall be paid by Seller. In
the event that any company, firm, broker, agent, commission salesperson or
finder perfects a claim for a commission or finder’s fee based upon any such
contract, dealings or communication, the party through whom the company, firm,
broker, agent, commission salesperson or finder makes his claim shall be
responsible for said commission or fee and all costs and expenses (including
reasonable attorneys’ fees) incurred by the other party in defending against the
same. No commission shall be paid or become payable unless the Closing actually
occurs. The provisions of this subparagraph (b) shall survive Closing and any
termination, cancellation or rescission of this Agreement.

(c) Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors, heirs,
administrators and assigns and may be assigned by Buyer to an affiliated entity
provided that (i) Buyer shall remain jointly and severally liable for the
obligations contained in this Agreement; (ii) Buyer and any assignee, by
accepting assignment of this Agreement, expressly agrees to defend and indemnify
Seller from any litigation arising out of the assignment; (iii) no further
assignment shall occur without the prior written consent of Seller; (iv) written
notice of the assignment, including the name of the Assignee, is provided to
Seller no fewer than five (5) business days prior to Closing; and (v) Buyer
shall provide to Seller at Closing an Assignment and Assumption of Real Estate
Purchase and Sale Agreement in the form attached hereto as Exhibit F, executed
by both Buyer and Assignee (the “Buyer Assignment”).

(d) Amendments and Terminations. Except as otherwise provided herein, this
Agreement may be amended or modified by, and only by, a written instrument
executed by Seller and Buyer.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state in which the Property is located.

(f) Merger of Prior Agreements. This Agreement supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

(g) Enforcement. In the event either party hereto fails to perform any of its
obligations under this Agreement or in the event a dispute arises concerning the
meaning or interpretation of any provision of this Agreement, the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees. Buyer and Seller both acknowledge each has been
advised by counsel as to their respective rights, duties and obligations in this
Agreement and have had ample opportunity to negotiate same. Thus, both Buyer and
Seller acknowledge that any ambiguity in this Agreement should not necessarily
be resolved against the drafter of this Agreement.

(h) Time of the Essence. Time is of the essence of this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but such counterparts when taken together
shall constitute but one Agreement.

(j) Survivability. Except as otherwise provided herein, the covenants contained
in this Agreement shall survive the closing of the purchase and sale and shall
not be deemed merged in the Deed, but shall remain in full force and effect.

(k) No Recordation. Neither Seller nor Buyer shall record this Agreement or
memorandum thereof in or among the land or chattel records of any jurisdiction.
The foregoing shall not affect Buyer’s ability to exercise the remedy of
specific performance pursuant to Section 2(d) hereof.

(l) Proper Execution. The submission by Seller to Buyer of this Agreement in
unsigned form shall have no binding force and effect, shall not constitute an
option, and shall not confer any rights upon Buyer or impose any obligations on
Seller irrespective of any reliance thereon, change of position or partial
performance until Seller shall have executed this Agreement and the Deposit
shall have been received by the Title Company.

(m) Computation of Time. The time in which any act is to be done under this
Agreement is computed by excluding the first day, and including the last day,
unless the last day is a holiday or Saturday or Sunday, and then that day is
also excluded. Unless expressly indicated otherwise, (a) all references to time
shall be deemed to refer to Central time, and (b) all time periods shall expire
at 5:00 p.m. Central time.

(n) Tax-Deferred Exchange. Buyer and Seller agree that, at either Buyer’s or
Seller’s sole election, this transaction shall be structured as an exchange of
like-kind properties under Section 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and proposed regulations thereunder.
The parties agree that if either wishes to make such election, it must do so
prior to the Closing Date. If either so elects, the other shall reasonably
cooperate, provided any such exchange is consummated pursuant to an agreement
that is mutually acceptable to Buyer and Seller and which shall be executed and
delivered on or before the Closing Date. The electing party shall in all events
be responsible for all costs and expenses related to the Section 1031 exchange
and shall fully indemnify, defend and hold the other harmless from and against
any and all liability, claims, damages, expenses (including reasonable
attorneys’ and paralegal fees and reasonable attorneys’ and paralegal fees on
appeal), proceedings and causes of action of any kind or nature whatsoever
arising out of, connected with or in any manner related to such 1031 exchange
that would not have been incurred by the non-electing party if the transaction
were a purchase for cash. The provisions of the immediately preceding sentence
shall survive closing and the transfer of title to subject Property to Buyer.
Notwithstanding anything to the contrary contained in this paragraph: any such
Section 1031 exchange shall be consummated through the use of a facilitator or
intermediary so that Buyer shall in no event be requested or required to acquire
title to any property other than the Property.

(o) No Beneficiary. Nothing in this Agreement, expressed or implied, is intended
to confer any right, remedy or benefit upon any person other than the parties
hereto and, subject to any restrictions on assignment contained herein, their
respective successors and assigns.

(p) Limitation of Liability. The liability of Principal Life Insurance Company
hereunder is limited to the assets of its Principal U.S. Property Separate
Account.

(q) No Disclosure. Except as may be required by law, without the prior written
consent of the other party, neither party shall disclose to any third party the
terms of this Agreement (including, without limitation, purchase price). The
provisions of this subsection (q) shall survive Closing.

(r) Buyer Indemnification. Buyer hereby agrees, as of the Closing Date, to
indemnify, defend and hold Seller harmless from and against any and all Losses
which Seller may suffer, incur or be obligated to perform as a result of Buyer
or its assignee converting the form of ownership of the Real Property to a
condominium form of ownership within five (5) years after the Closing Date and
subsequently selling residential condominium units in connection therewith,
whether or not any of such Losses are as a result of claims instituted by
condominium unit owners, contract vendees of condominium units, any condominium
association or any other party and whether or not such Losses relate to the
construction of the Property or any other matter whatsoever. In the event Buyer
commences the conversion of the form of ownership of the Real Property to a
condominium form of ownership within five (5) years after the Closing Date,
Buyer covenants and agrees to maintain a minimum net worth of at least One
Million and 00/100 Dollars ($1,000,000.00) for the remainder of such five
(5) year period.

(s) Permitted Assignments. Seller shall not assign any of its right, title,
claim or interest in, to or under this Agreement. Buyer may assign any or all of
its rights and obligations under this Agreement to any one or more persons or
entities upon notice to Seller; provided, however, that absent the express
agreement of Seller, no such assignment shall release Buyer from its liabilities
hereunder. Buyer may not assign this Agreement except (a) to a Permitted
Assignee (as defined below), or (b) to a Registered Company (as defined below),
provided that Buyer and the Permitted Assignee or Registered Company, as
applicable, execute the Buyer Assignment. A “Permitted Assignee” shall mean any
entity directly or indirectly owned or controlled by Buyer or under common
control with Buyer or Buyer’s principals. A “Registered Company” shall mean a
publicly registered company or the subsidiary of a publicly registered company
that is managed by, sponsored by or under common control with Buyer or Buyer’s
principals. No assignment shall release the obligations of Buyer named herein
for any obligation under this Agreement prior to the date of assignment,
including but not limited to any such obligation which survives Closing. Seller
acknowledges that Buyer shall have the right, without assigning this Agreement,
to cause Seller to grant title to the Property to up to thirty-five
(35) tenants-in-common (the “Nominees”) in lieu of granting title to the
Property to Buyer, provided that (i) Buyer notifies Seller, in writing, at least
ten (10) days prior to the Closing Date that Buyer wishes to cause Seller to
grant title to the Property to the Nominees, along with the names of the
Nominees and any other information reasonably required by Seller to prepare and
complete the Deed and any other closing documents to reflect the vesting of
title to the Property in the Nominees, (ii) there is no additional cost,
liability or expense incurred by Seller in connection therewith, (iii) the
Closing Date is not delayed in connection therewith, and (iv) Buyer agrees to
and hereby does indemnify and hold Seller harmless from and against any and all
liability, damage, and cost, including reasonably attorneys’ fees, incurred by
Seller by virtue of Seller’s granting of title to the Property to the Nominees.
Seller further acknowledges that it has been advised that Buyer may assign this
Agreement to a publicly registered company or the subsidiary of a Registered
Company and that in such event the assignee will be required to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that
relate to the most recent pre-acquisition fiscal year (the “Audited Year”) and
the current fiscal year through the date of acquisition (the “Stub Period”) for
the Property. To assist the assignee in preparing the SEC Filings, Seller agrees
to provide assignee with the following: (i) rent roll as of the end of the
Audited Year and Stub Period, (ii) operating statements for the Audited Year and
Stub Period (iii) cash receipts schedule for each month in the Audited Year and
Stub Period, (iv) access to invoices for expenses and capital improvements in
the Audited Year and Stub Period, (v) check register for the three (3) months
following the Audited Year and Stub Period, (vi) copies of the Leases,
(vii) copies of accounts receivable aging as of the end of the Audited Year and
Stub Period along with an explanation for all accounts over thirty (30) days
past due as of the end of the Audited Year and Stub Period, and (vi) an executed
representation letter in the form attached hereto as Exhibit N one (1) business
day prior to the Closing Date. The provisions of the foregoing two (2) sentences
shall survive Closing.

[The remainder of this page is intentionally left blank.]

3

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  SELLER:
APARTMENTS AT CANYON RIDGE, LLC, a Delaware limited liability company
By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,
its authorized signatory
By: /s/ Johnna Donahue
Johnna E. Donahue
Senior Acquisition Consultant
By: /s/ Donna H. Lutcavish
Donna H. Lutcavish
Assistant Managing Director Equity Closing
BUYER:
 
GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited liability company
By: /s/ Francene LaPoint
Francene LaPoint
Its: Chief Financial Officer



    Buyer’s Tax Identification Number:

33-0802019

4